Mr. Presiding Justice Whitney delivered the opinion of the court. Abstract of the Decision. New trial, § 125*—when refusal will not be reviewed. Where the record does not show the nature of a plaintiff’s suit, nor what defense defendant had thereto, it cannot be said that the trial judge exceeded his discretionary powers in refusing to set aside the verdict and grant a new trial though such verdict was rendered in the absence of defendant and his attorneys. Mr. Justice Carnes having tried the case in the court below, took no part in this decision.